COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


  Jeffrey Allen Lindsay,                          §               No. 08-18-00212-CV

                        Appellant,                §                  Appeal from the

  v.                                              §                143rd District Court

  The Estate of Roy Orey Lindsay, Sr., Roy        §             of Reeves County, Texas
  A. Lindsay, Rainey L. Lindsay, Susan
  Lindsay Thomas, Joni K. Lindsay, Roy A.         §             (TC# 13-12-20542 P3137)
  ("Sonny") Lindsay, and Hanging H.
  Ranch, Inc.,                                    §

                         Appellees.               §

                                            ORDER

       On October 28, 2021, the Court issued a letter requesting the parties to file a motion to

dismiss by November 17, 2021. As of this date, no motion to dismiss has been filed. Therefore,

the Court ORDERS the parties to file a motion to dismiss by December 2, 2021. If no motion to

dismiss is filed, the Court will continue with the appeal without a reporter’s record.

       IT IS SO ORDERED this 22nd day of November, 2021.

                                                      PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.